Title: From Alexander Hamilton to Ninian Pinkney, 4 November 1799
From: Hamilton, Alexander
To: Pinkney, Ninian


          
            Sir
            November 4, 1799
          
          The obvious expediency good policy of the Treasury as well as the order of Government, render it necessary the troops should be paid up, every two months when practicable, you are therefore to take definitive & effectual measures on this subject, relatively to the Troops on the lower Waters of the Mississippi, anterior to the return of Brigr. Generl. Wilkinson to that quarter, in the manner most safe & convenient to the public—It is also indispensable that provisions of money should be made provided for the accommodation of the officers of the Old Regiments Engaged in the recruiting Service, on the Waters of the Ohio—In this case it is proper you should confer with Gen W. & receive his directions.
          You will likewise furnish for the purpose of reinlisting and recruiting within his Command bounty money to the extent of five full companies concerning which you will make the proper arrangements with the general—
          With consideration I am Sir Yr Obed Sr 
        